This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2   JAMES MEZA, SR., Individual and as
 3   Parent to and Legal Guardian of
 4   JAIME M., a Minor Child, and
 5   ARIANA DURAN, Individual,

 6          Plaintiffs-Appellants,

 7 v.                                                                                   NO. 34,309

 8 RONNIE E. MONTES, WAYNE TREERS,
 9 and JULIE TREERS, Individuals,

10          Defendants-Appellees.


11 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
12 James T. Martin, District Judge


13 The Davis Law Firm
14 Mark Anthony Acuna
15 San Antonio, TX

16 for Appellants

17 Rincon Law Group PC
18 Valerie Auger
19 El Paso, TX
 1 for Appellees




 2                            MEMORANDUM OPINION

 3 WECHSLER, Judge.

 4   {1}   Summary affirmance was proposed for the reasons stated in the notice of

 5 proposed summary disposition. No memorandum opposing summary affirmance has

 6 been filed and the time for doing so has expired.

 7   {2}   Accordingly, we affirm for the reasons stated in our calendar notice.

 8   {3}   IT IS SO ORDERED.


 9                                         __________________________________
10                                         JAMES J. WECHSLER, Judge


11 WE CONCUR:


12 _________________________________
13 LINDA M. VANZI, Judge


14 _________________________________
15 J. MILES HANISEE, Judge




                                              2